NOTE: This order is nonprecedential
United States Court of AppeaIs
for the s F ederal Circuit
PATRICK MCMORROW,
Petiti0ner,
V. _
OFFICE OF PERSONNEL MANAGEMENT,
Respondent. '
2010-3169
Petition for review of the Merit Systen1s Protection
Board in case no. PH844E100069-I-1.
ON MOTION
ORDER
Patrick M. McMorroW moves for leave to proceed in
forma pauperis
Upon consideration thereof,
I'r ls ORDERED THAT:
The motion is granted

MCMORROW V. OPM
2
FOR THE COURT
 2 1  /s/ Jan Horba1_v
Date J an H0rba1y
cc: Patrick McM0rr0W
S
Jane C. Dempsey, Esq.
Clerk
u.M@uMrAs
marc - ‘giPrii§Acil8lTmR
SEP 21 2010
.|AN HORBALY
CLERK